DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A cermet with having improved toughness”. It is unclear what it is improved relative to. The claim does not recite other products or a way to ascertain what qualifies as improved. The claims is indefinite because it is unclear if the preamble language “improved toughness” sets forth a 

Claim 6 recites “a NaCl type face centered cubic structure”. MPEP 2173.05 provides that the use of the word type will generally extend the scope of the phrase as to render it indefinite. In this case the claim is indefinite because it is not clear what is and is not covered by the use of the phase type in conjunction with NaCl or face centered cubic. For the purpose of examination the claim will be interpreted as requiring a face centered cubic structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (“Microstructure evolution and mechanical properties of (Ti0.93W0.07)C–xWC–20Ni cermets”).
Claims 1, 5, and 7: Kim discloses a cermet including titanium carbide (group IVa), tungsten carbide (group VIa), and a nickel binder (Title and Abstract). Although unclear what is required by improved toughness, Kim discloses the cermet has improved toughness relative to prior cermet’s (Abstract). Kim discloses the addition of WC caused the formation of a core/rim structure (Abstract). Kim discloses the WC forms a complete solid-solution with the TiC phase (Abstract, page 3091 col 2 3.1 powder characterization, figure 2, and pages 3091-3092 3.2.1 core-rim structure). Kim discloses that the 
Kim does not specify the lattice constant for the core or rim sections. However, the Specification details how the lattice constant changes with the change in composition. Larger tungsten particles substitute for smaller titanium particles when placed in solid solution. This does not change the structure of the lattice but the larger tungsten particles introduce a compressive force and change the lattice constant increasing it (US Pg Pub 2020/0140977 [0044]). Thus, as Kim discloses a cermet with an increasing amount of atoms larger than titanium from the core to the rim structure a lattice constant gradient from the core to the rim would similarly be present (i.e. the lattice constant would be larger farther from the core). See MPEP 2112 II. 

Claim 2: As stated above, the Specification indicates the compressive state and an increased lattice constant due to substitution of larger atoms are present together (US Pg Pub 2020/0140977 [0044]). As Kim discloses the particles have a different composition in the rim structure (larger tungsten particles) a compressive state would also be present. See MPEP 2112 II. 
Claim 3: Kim in figure 5 discloses the tungsten content at three distances. As the tungsten dissolves into the solid solution during sintering the process of diffusion would create a gradient (page 3092 col 2 3.2.2. particle size). 
Claim 4: Kim in figure 5 discloses the atomic percentages for the tungsten carbide content. The rim is measured twice and the core once. With the addition of 5 wt% WC the maximum measurement is approximately 18.5 at% and the core measurement is approximately 9 at%. This falls within the claimed range. 
Claim 6: Kim discloses titanium carbide and tungsten carbide (Abstract). Kim does not specify if the particles have an FCC microstructure. Kim however does disclose the particles include tungsten and 0.93W0.07)C Kim Abstract) and an additive carbide (WC Kim Abstract) with a binder (20Ni Kim Abstract). MPEP 2112.01 provides where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. As the processes are identical or substantially identical a prima facie case of anticipation has been made. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim, J. W., S. Y. Ahn, and S. Kang. "Effect of the complete solid-solution phase on the microstructure of Ti (CN)-based cermet." International Journal of Refractory Metals and Hard Materials 27.2 (2009): 224-228. See at least figure 1b and 2. Experimental
US 4,212,671, see at least the Abstract

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734